Title: From Benjamin Franklin to William Temple Franklin, 10 September 1776
From: Franklin, Benjamin
To: Franklin, William Temple


Dear Grandson,
Brunswick, Sept. 10. 1776
It is possible that a Line from Lord Howe may be left for me at your good Mother’s, as I have appointed to be there to morrow Morning, in order to meet a Notice from his Lordship relating to the Time and Place of a proposed Interview. If it should come there to night, or very early in the Morning I could wish you would set out with it on horseback so as to meet us on the Road not far from hence, that if NYork should be the Place, we may not go so far out of our way as Amboy would be. Besides I should be glad to see you. My Love to your Mother. Mr. Adams and Mr. Rutledge are with me. If Amboy or the House opposite to it on Staten Island is to be the Place of Meeting, we shall want private Lodgings there. I am as ever, Your affectionate Grandfather
B Franklin

If no Letter is come to your House enquire at Headquarters if any for me is come there: but do not mention from whom, or the Occasion.
Master W. Franklin

